        Case 1:16-cr-10343-ADB Document 1208 Filed 02/02/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  v.                       )
                                           ) Criminal No: 16-10343-ADB
SUNRISE LEE,                               )
                  Defendants.              )
__________________________________________)

             DEFENDANT LEE’S SUPPLEMENTAL MEMORANDUM
                      REGARDING RESTITUTION

       NOW COMES the Defendant, Sunrise Lee, through counsel, and hereby submits

the additional documentation regarding restitution. As set forth in Lee’s Sentencing

Memorandum, the State of Illinois filed a lawsuit against Insys Therapeutics regarding

Dr. Paul Madison’s fraudulent billing regarding the prescribing of Subsys to his patients.

(See Exhibit 1, attached hereto). Insys settled these claims for $4,450,000. (See Exhibit

2, attached hereto).1

       It is respectfully submitted that the allegations in the Second Superseding

Indictment regarding Lee and Madison mirror and incorporate the allegations brought by

Illinois the Complaint against Insys. As a result, the settlement achieved in the Illinois v.

Insys case represents the best evidence of the maximum amount of the alleged total harm



1
 In submitting the instant memorandum Lee does not waive her argument that her conduct was
not a proximate cause of any harm to any of Madison’s alleged victims. United States v.
Chiaradio, 684 F.3d 265, 284 (1st Cir. 2012); United States v. Kearney, 672 F.3d 81, 94-100
(1st Cir. 2012).


                                              1
         Case 1:16-cr-10343-ADB Document 1208 Filed 02/02/20 Page 2 of 2



occasioned by Madison’s conduct. Any attribution of a percentage against Lee would

have been more than satisfied by the settlement paid by Insys. Lee’s conduct was clearly

covered by the doctrine of respondeat superior during the time she was employed by

Insys.

         Alternatively, any restitution ordered by the Court against Lee and relating to

Madison should be deemed “satisfied” by the Insys settlement with Illinois.

         WHEREFORE, the Court is respectfully urged not to order any restitution against

Lee.

                                            Respectfully submitted,



                                            Peter Charles Horstmann, Esq.
                                            BBO #556377
                                            450 Lexington Street, Suite 450
                                            Newton, Massachusetts 02466
                                            (617) 723-1980

                                            Attorney for Defendant Sunrise Lee


                              CERTIFICATE OF SERVICE

I, Peter Charles Horstmann, Esquire herby certify that a copy of the instant motion was
filed through the ECF system and served upon all counsel of record including the United
States through its representatives AUSAs Nathaniel Yeager, Fred Wyshak and David
Lazarus, 1 Courthouse Way, Boston, MA 02110 on February 2, 2020.




                                            Peter Charles Horstmann, Esq.


                                               2
